department of the treasury internal_revenue_service washington d c may tax_exempt_and_government_entities_division u l erkrekekekekekekererererkekeerererer krkekkeekkkkeeereek krekkekekkekekrekeeke hrkkkkrekekkeekkeekeekreererereeereekereereeereee plan a rekkkerekrkkeekreekekeerekerekeeeekekekerereereeeekereek university b t i order c religion d in province e _ _ - - krekeeererekkeke kkkkkkkkkkrkkkek rrkekkekekkeererekk kekkkkekekekkekerekkkeeke kekkkerekekkerekrrerrekrekkereekkkereeerkeereeer council f kkkkkekkrekkkeekkekeeekeeerekeeeekeeeekeekeekekeekekekkekekekerekekekrerkkekk é directory g _ congregation'h a dear krekkeekeeke kkkekkkkeekkerekeeekekrkekrekreereeee kekekerekkerererererekerekrekrekrkeereeerererererererererkeekeeeeerereere this letter is in response to your request dated date as supplemented on date submitted on your behalf by your authorized representative regarding the church_plan status of plan a within the meaning of sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested university b a private university is a non-profit corporation exempt from taxation as an organization described in sec_501 of the code the university was founded in by members of order c a religious_order within religion d order c’s congregation is organized as province e in the united_states under the laws of religion d province e is controlled by the general administration of order c the world-wide parent to all order c congregations the general administration in turn is governed by the decisions of congregation h an office within the headquarters of religion d province e is thus controlled by religion d and is an institution of that church province e is led by council f university b is a membership_organization whose members the members oversee university b’s board_of regents under university b’s articles of incorporation the members consist of a the official head of council f b all other members currently of council f c the president of university b and d the chair of university b’s board_of regents eighty percent of the members of university b are thus also members of council f university b is listed in directory g the official directory of religion d university b’s articles of incorporation provide that upon dissolution of university b its assets are to be distributed to province e or its successor university b’s governing body is its board_of regents university b’s by-laws provide that each nominee to the board_of regents must be approved by the members of university b the members also have authority to remove a regent at any time university b’s by-laws additionally state that council f may appoint up to two of its members to serve as regents university b’s by-laws provide that the head of the council f serves as chancellor of university b and as a member of the board_of regents the chancellor's duties are to ensure and enhance order c’s presence at university b to be an ex officio member of the board_of regents to maintain official relationships with the ecclesiastical hierarchy of religion d and to preside at appropriate university b functions the president of university b is appointed by the board_of regents and must be approved by the members the board_of regents may remove the president at any time the bylaws require that the president be a member of religion d that the head of the council f or his designee will be members of the search committee that recommends a candidate for president and that the search committee should give preference to candidates who are members of order c the bylaws require that the president have the ability to provide leadership for university b as a religion d and order c university the president is responsible for the administration of university b’s affairs and may delegate his executive or administrative authority to other university b officials university b also maintains an active campus ministry which promotes and supports university b’s religion d and order c identities and seeks to build a community of faith at the university responsibility for the campus ministry is held by a full-time rector who reports to university b’s president and is part of the senior leadership team at university b the rector also acts as the liaison between university b and the local governing body of religion d the campus ministry sponsors religious and fellowship activities including retreats freshmen seminars and liturgical celebrations for the campus a community of brothers in order c live on the campus and hold various positions in the faculty and staff of university b and operates under the requirements of sec_401 of the code plan a a defined_contribution_plan was established by university b effective july bylaws of university b university b’s president may delegate his executive and administrative authority to other officials of university b and has the authority to establish such committees as are necessary for the general function of university b under the university b's president formally university b’s president had informally delegated executive and prior to april administrative authority over plan a to two specific university officials who functioned as a retirement committee on april established a retirement committee by a written resolution the resolution formally delegated executive and administrative authority over plan a and other retirement plans maintained by university b to the retirement committee and re-affirmed the prior delegation of such authority the resolution specified that the delegated authority included the authority to amend plan a in some cases only with the approval of the president and to execute other documents related to and necessary for the proper administration of the retirement plans the retirement committee's sole responsibility is to administer and maintain plan a and other retirement plans maintained by the university and the committee is under the direct supervision of and reports to university b’s president all university b has not made an election under sec_410 of the code for plan a of the eligible participants in plan a are employed by university b and plan a does not include employees of any for-profit entities or any unrelated trades of businesses within the meaning of sec_513 of the code in accordance with revproc_2011_44 2011_39_irb_446 notice to employees with reference to plan a was provided on date this notice explained to participants of plan a the consequences of church_plan status based on the foregoing you request a ruling that plan a is a church_plan within the meaning of sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 of the code provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan’s failure to meet one or more of the church_plan requirements revproc_2011_44 r b supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons letter_ruling request under sec_414 of the in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's control by or affiliation with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in this case university b is a not-for-profit corporation which is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 of the code university b is listed in directory g members of council f constitute of the members of university b who have the authority to approve and remove university b’s board_of regents and to approve any nominee for president of university b council f leads province e which is controlled by the general administration of order c the world-wide parent to all order c congregations the general administration of order c in turn is governed by the decisions of congregation h an office within the headquarters of religion d the head of council f is éx-officio the chancellor of university b and a member of the board_of regents the chancellor's duties are to enhance order c’s presence at university b and to maintain official relationships with the leadership of religion d university b’s by-laws require that the president of university b be a member of religion d that preference is given to members of order c in selecting the president of university b and that the head of council f or his designee be a member of the search committee to nominate the president of university b in view of the common religious bonds between university b order c and religion d the inclusion of university b in directory g council f’s control of the members of university b and the status of council f within religion d we conclude that university b is controlled by or associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code accordingly we conclude that under sec_414 of the code the employees of university b are deemed to be employees of a church or a convention or association of churches because they are employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches the retirement committee has authority and responsibility to administer plan a pursuant to a written delegation of executive and administrative authority from the president of university b the retirement committee’s sole responsibilities are the administration of university b’s retirement plans the retirement committee reports directly to the president of university b under university b’s by-laws the president of university b is required to be a member of religion d must have the ability to provide leadership for the university as a religion d and order c university and must be approved by the members of whom are also members of the council f the president is elected and can pe removed by the board_of regents who in turn must be approved by and can be removed by the members of the university of whom are also members of the council f given the president's control_over the retirement committee the president's substantial common bonds with religion d and order c the control_over the president exercised by council f through its members’ positions as members of the university and council f’s position within and control by religion d we conclude that the retirement committee is controlled by or associated with a church or association of churches accordingly plan a is maintained by an organization that is associated with a church_or_convention_or_association_of_churches and whose principal purpose or function is administration of a retirement_plan for deemed employees of a church_or_convention_or_association_of_churches the retirement committee which is essential to satisfaction of the church_plan requirements was formally established on april e a of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 of the code for the year in which the correction is made and for all prior years retirement committee to administer the plan on april correction_period for plan a the formal establishment of the was within the as provided under section based on the foregoing facts and representations we conclude that plan a is a church_plan under sec_414 of the code and has been a church_plan within the meaning _ of sec_414 of the code retroactive to the plan’s establishment effective date this letter expresses no opinion as to whether plan a satisfies the requirements of sec_401 of the code no opinion is expressed as to the tax treatment of the plan described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any concerns regarding this letter please contact at _ please address all correspondence to se t ep ra t3 sincerely yours skb tim laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc krkkekkkkekekkkekeereee kekkrakrerrrereee rr ererrereren kkekkekkkkkkekreeer kkrkekkkeekeerkekeeekrerkke krkekkkekerkrerreeeereeeekerere rekkkkekkrekekererer
